Exhibit 10.96

 

Please quote our reference when replying

Our Ref : JTC(L) 7329/30

     

JTC Corporation

The JTC Summit

8 Jurong Town Hall Road

 

Singapore 609434

 

telephone: (65) 560 0056

facsimile: (65) 565 5301

website: www.jtc.gov.sg

 

EQUlNIX SINGAPORE PTE. LTD.

51 CUPPAGE ROAD

#10-11/17

Singapore (229469)

 

BY LOCAL URGENT MAIL

 

(Attention: LEE YOONG KIN):

 

Dear Sirs,

 

OFFER OF TENANCY FOR FLATTED FACTORY SPACE

 

1.   We are pleased to offer a tenancy of the Premises subject to the following
covenants, terms and conditions in this letter and in the annexed Memorandum of
Tenancy (“the Offer”):

 

  1.01   Location:

 

Pte Lot A0037000, Blk 20 (“the Building”) Unit #03-01 /02 /03 /04, AYER RAJAH
CRESCENT AYER RAJAH INDUSTRIAL ESTATE SINGAPORE 139964 (“the Premises”) as
delineated and edged in red on the plan attached to the Offer.

 

  1.02   Term of Tenancy:

 

3 years (“the Term’”) with effect from 1 December 2003 (“the Commencement
Date”).

 

  1.03   Tenancy Agreement:

 

Upon due acceptance of the Offer in accordance with clause 2 of this letter, you
shall have entered into a tenancy agreement with us (“the Tenancy”) and will be
bound by the covenants, terms and conditions thereof.

 

In the event of any inconsistency or conflict between any covenant, term or
condition of this letter and the Memorandum of Tenancy, the relevant covenant,
term or condition in this letter shall prevail.



--------------------------------------------------------------------------------

  1.04   Area:

 

Approximately 1,450.30 square metres (subject to survey).

 

  1.05   Rent and Service Charge:

 

  (a) Discounted rate of $16.38 per sq metre per month for so long as the Tenant
shall occupy by way of tenancy an aggregate floor area of 9449.7 square metres
in the Building or in the various flatted factories belonging to the Landlord,
and

 

  (b) Normal rate of $18.00 in the event that the said aggregate floor area
occupied is at any time reduced to below 9449.7 square metres (when the discount
shall be totally withdrawn) with effect from the date of reduction in the said
aggregate floor,

 

(“Rent”) to be paid without demand and in advance without deduction on the 1st
day of each month of the year (i.e. 1st of January, February, March, etc.). The
next payment shall be made on 01 January 2004.

 

Service charge:

 

$4.50 per square metre per month, (“Service Charge”) as charges for services
rendered by us, payable without demand on the same date and in the same manner
as the Rent, subject to our revision from time to time.

 

  1.05(a)   Air-conditioning Charge:

 

$0.008 per square metre per hour as charges for air-conditioning utility
rendered by us, payable without demand on the same date and in the same manner
as the Rent, subject to our revision from time to time in the same manner as the
Service Charge.

 

  1.06   Security Deposit/Banker’s Guarantee:

 

You will at the time of acceptance of the Offer be required to place with us a
deposit equivalent to 3 months’ Rent (at the discounted rate payable in the
third year of the Term) and Service Charge PLUS the Air-conditioning Charge
(“Security Deposit”) as security against any breach of the covenants, terms and
conditions in the Tenancy.

 

The Security Deposit may be in the form of cash and/or acceptable Banker’s
Guarantee in the form attached (effective from 1 October 2003 to 28 February
2007) and/or such other form of security as we may in our absolute discretion
permit or accept.



--------------------------------------------------------------------------------

The Security Deposit must be maintained at the same sum throughout the Term and
shall be repayable to you without interest or returned, to you for cancellation,
after the termination of the Term (by expiry or otherwise) or expiry of the
Banker’s Guarantee, as the case may be, subject to appropriate deductions or
payment to us for damages or other sums due under the Tenancy.

 

If the Rent at the discounted rate is increased to the normal rate or Service
Charge is increased or any deductions are made from the Security Deposit, you
are to immediately pay the amount of such increase or make good the deductions
so that the Security Deposit shall at all times be equal to 3 months’ Rent and
Service Charge PLUS the Air-conditioning Charge.

 

  1.07   Mode of Payment:

 

Except for the payment to be made with your letter of acceptance pursuant to
paragraph 2 of this letter, which payment shall be by non-cash mode (eg
cashier’s order, cheque etc}, during the Term, you shall pay Rent, Service
Charge and GST by Interbank GIRO or any other mode to be determined by us

 

[Note: Accordingly, you are to provide us with the duly completed GIRO
authorization form enclosed herewith.

 

However, pending finalisation for the GIRO arrangement, you shall pay Rent,
Service Charge and GST as they fall due by cheque].

 

  1.08   Permitted Use:

 

  (a) Subject to clause 1.12 of this letter, you shall commence full operations
within four (4) months of the Commencement Date for the purpose to provide
internet data centre hostings for telecommunication, internet and application
service providers only and for no other purpose whatsoever (“the Authorised
Use”).

 

  (b) Thereafter, you shall maintain full and continuous operations and use and
occupy the whole of the Premises for the Authorised Use.



--------------------------------------------------------------------------------

  1.09   Approvals

 

The Tenancy is subject to approvals being obtained from the relevant government,
and statutory authorities.

 

  1.10   Possession of Premises:

 

  (a) Keys to the Premises will be given to you two months prior to the
Commencement Date subject to due acceptance of the Offer (Possession Date”).

 

  (b) From the Possession Date until the Commencement Date, you shall be deemed
a licensee upon the same terms, and conditions in the Tenancy.

 

  (c) if you proceed with the Tenancy after the Commencement Date, the licence
fee payable from the Possession Date to the Commencement Date shall be waived
(“Rent-Free Period”). Should you fail to so proceed, you shall:

 

  (i) remove everything installed by you;

 

  (ii) reinstate the Premises to its original state and condition; and

 

  (iii) pay us a sum equal to the prevailing market rent payable for the period
from the Possession Date up to the date the installations are removed and
reinstatement completed to our satisfaction,

 

without prejudice to any other rights and remedies we may have against you under
the Tenancy or at law.

 

  1.11   Preparation and Submission of Plans:

 

  (a) No alteration, addition, improvement, erection, installation or
interference to or in the Premises or the fixtures and fittings therein is
permitted without Building Control Unit [BCU (JTC Corporation)] prior written
consent. Your attention is drawn to clauses 2.10 to 2.19 and 2.34 of the
Memorandum of Tenancy.

 

  (b) You will be required to prepare and submit floor layout plans of your
factory in accordance with the terms of the tenancy and the ‘Guide’ attached. It
is important that you should proceed with the preparation and submission of the
plans in accordance with the procedures set out in the said ‘Guide’.



--------------------------------------------------------------------------------

  (c) Should there be alteration of existing automatic fire alarm and sprinkler
system installation, alteration plans shall be submitted to Building Control
Unit [BCU(JTC Corporation)] for approval on fire safety aspects. All fire alarm
& sprinkler system plans must be signed by a relevant Professional Engineer,
registered with the Professional Engineers Board of Singapore.

 

  (d) Upon due acceptance of the Offer, a copy of the floor and elevation plans
(transparencies) will be issued to you to assist in the preparation of the plans
required herein.

 

  (e) No work shall commence until the plans have been approved by Building
Control Unit [BCU(JTC Corporation)].

 

  (f) Kindly note that at present URA requires you to use and occupy at least
sixty per cent (60%) of the gross floor area of the Premises for industrial
activities and ancillary warehousing activities; and you may use and occupy the
remaining gross floor area, if any, for offices, showrooms, neutral areas or
communal facilities and such other uses as may be approved in writing by us and
the relevant governmental and statutory authorities. Nonetheless, as provided in
paragraph 1.08, you shall ensure that the Premises:

 

  i) are used primarily for the industrial activities stipulated in the
authorised use approved by us; and

 

  ii) are not used or occupied for the purposes of offices, showrooms, storage,
warehousing, industrial activities unrelated to such authorised use or for any
other use unless approved in writing by us and the relevant governmental and
statutory authorities.

 

  1.12   Final inspection:

 

You shall ensure that final inspection by us of all installations is carried out
and our approval of the same is obtained before any operations in the Premises
may be commenced.



--------------------------------------------------------------------------------

  1.13   Special Conditions:

 

  (1) Normal (Ground & Non-ground) Floor Premises

 

You shall comply and ensure compliance with the following restrictions:

 

  (a) maximum loading capacity of the goods lifts in the Building; and

 

  (b) maximum floor loading capacity of 12.5 kiloNewtons per square metre of the
Premises on the 3rd storey of the Building PROVIDED THAT any such permitted load
shall be evenly distributed.

 

We shall not be liable for any loss or damage that you may suffer from any
subsidence or cracking of the ground floor slabs and aprons of the Building.

 

  (2) You shall comply and ensure compliance with all notices, rules, and
regulations relating to the use of the Carpark (as defined in the Memorandum of
Tenancy} including but not limited to:

 

  (i) parking or placing of container, vehicles, trailers or other carriages;
and

 

  (ii) parking charges.

 

  (3) You are to connect the mechanical ventilation system in the Premises to
the switchboard installed by you, subject to clauses 2.12, 2.13 and 2.14 of the
Memorandum of Tenancy.



--------------------------------------------------------------------------------

  (4) Option for renewal of tenancy:

 

  (a) You may within 3 months before the expiry of the Term make a written
request to us for a further term of tenancy.

 

  (b) We may grant you a further term of tenancy of the Premises upon mutual
terms to be agreed between you and us subject to the following:

 

  (i) there shall be no breach of your obligations at the time you make your
request for a further term;

 

  (ii) our determination of revised rent, having regard to the market rent of
the Premises at the time of granting the further term, shall be final;



--------------------------------------------------------------------------------

  (iii) we shall have absolute discretion to determine such covenants, terms and
conditions, but excluding a covenant for renewal of tenancy; and

 

  (iv) there shall not be any breach of your obligations at the expiry of the
Term.

 

  (5) Third Party Rights:

 

A person who is not a party to the Tenancy shall have no right under the
Contracts (Rights of Third Parties) Act (as amended or revised from time to
time) to enforce any of its covenant, term or condition.

 

2.   Mode of Acceptance:

 

The Offer shall lapse if we do not receive the following by 30 September 2003:

 

  -   Duly signed letter of acceptance (in duplicate) of all the covenants,
terms and conditions in the Tenancy in the form enclosed at the Appendix.
(Please date as required in the Appendix)

 

  -   Payment of the sum set out in clause 4.

 

  -   Duly completed GIRO authorization form.

 

3.   Please note that payments made prior to your giving us the other items
listed above may be cleared by and credited by us upon receipt. However, if the
said other items are not forthcoming from you within the time stipulated herein,
the Offer shall lapse and there shall be no contract between you and us arising
hereunder. Any payments received shall then be refunded to you without interest
and you shall have no claim of whatsoever nature against us.



--------------------------------------------------------------------------------

4.   The total amount payable is as follows:

 

          Amount


--------------------------------------------------------------------------------

   +4%GST


--------------------------------------------------------------------------------

Rent at $16.38 psm per month on 1,450.3 sqm for the period 1 April 2004 to 30
April 2004

   $ 23,755.91           $ 950.24

Less:

1.5% Off-budget Property Tax Rebate (valid from 01/07/2003 to 31/12/2003)

   $
  0.00
0.00             0.00 Service Charge at $4.50 psm per month on 1,450.30 sqm for
the period 1 December 2003 to 31 December 2003    $ 6,526.35           $ 261.05
Air-conditioning charges at $0.008 per square metre per hour on 1,450.30 sqm for
the period 1 December 2003 to 31 December 2003 computed on 23-working day basis.
   $ 2,668.55           $ 106.74

*  See, Notes below

                    

Total Rent Payable (inclusive of Service Charge and air-conditioning charge)

          $ 32,950.82    $ 1,318.03 Deposit equivalent to three months’ rent (at
the discounted rate payable in the third year of the Term) and service charge
PLUS 3 months’ air-conditioning charge [or Banker’s Guarantee provided in
accordance with sub-paragraph 1.06 above)    $ 98,852.45              



--------------------------------------------------------------------------------

Less:

Deposit equivalent to two (2) month’s rent (at the discounted rate payable in
the third year of the Term) and service charge PLUS one month’s air-conditioning
charge (Off-budget Measure)

   $ 65,901.63    $ 32,950.82       

Stamp fee payable on Letter of Acceptance which will be stamped by JTC
Corporation on your behalf

 

Note : If the Letter is not returned to us within 14 days of the date of the
Letter, you will have to pay penalty on the stamp duty which is imposed by Stamp
Duty Office at IRAS.

          $ 2,656.00    $ 1,318.03

Sub-Total Payable

          $ 68,557.63       

Add: GST @ 4%

          $ 1,318.03       

Total Payable inclusive of GST

          $ 69,875.66       

 



--------------------------------------------------------------------------------

Notes:

 

1.   This is for the 1st month air-con utility charge based on an average of 23
working days (230 hours) only as part of the deposit. (Mon – Fri 8 a.m. to 6
p.m.) (Sat- 8 a.m. to 1 p.m.)

 

2.   Subsequent air-con utility charges for standard and/or non-standard charges
will be computed by the Lease Management Officer of the Customer Service
Department/South Zone.

 

5.   Rent-Free Period:

 

As the Commencement Date will not be deferred, we advise you to accept the Offer
as soon as possible and to collect the keys to the Premises on the scheduled
date in order to maximize the Rent-Free Period referred to in clause 1.10(c) of
this letter.

 

6.   Variation to the Tenancy

 

This letter and the Memorandum of Tenancy constitute the full terms and
conditions governing the Offer and no terms or representation or otherwise,
whether express or implied, shall form part of the Offer other than what is
contained herein. Any variation, modification, amendment, deletion, addition or
otherwise of the covenants, terms and conditions of the Offer shall not be
enforceable unless agreed by both parties and reduced in writing by us.

 

7.   Season Parking:

 

Season parking tickets for car parking lots within the Estate can be purchased
from the JTC Zone Office serving the Estate (Contact no. of the South Zone
Office is:1800-66654628). Please note that the number of season parking
ticket(s) that can be purchased by you will depend on eligibility rules set out
by us.

 

8.   Application of Approvals, Utilities etc.

 

Upon your acceptance of the covenants, terms and conditions of the Offer, you
are advised to proceed expeditiously as follows:

 

  8.01   Preliminary Clearance:

 

Comply with the requirements of the Chief Engineer (Central Building Plan Unit),
Pollution Control Department and/or other departments pursuant to your
application/s for preliminary clearance. (Please note that we have referred your
application to the relevant department/s).

 

  8.02   Discharge of Trade Effluence:

 

Completed the attached Application for Permission to Discharge Trade Effluent
into Public Sewer and return the application form direct to the Head, Pollution
Control Department, Ministry of Environment, Environment Building, 40 Scotts
Road, Singapore 228231 (Telephone No. 67327733).



--------------------------------------------------------------------------------

  8.03   Electricity:

 

Engage a registered electrical consultant or competent contractor to submit
three sets of electrical single-line diagrams to and in accordance with the
requirements of our Property Support Department (PSD), Customer Services Group,
JTC East Zone Office for endorsement before an application is made to the Power
Supply Pte Ltd to open an account for electricity connection. Please contact our
Properly Support Department (PSD) at BIk 25 Kallang Avenue #05-01 Kallang Basin
Industrial Estate Singapore 339416 direct for their requirements.

 

  8.04   Water:

 

Submit four copies of sketch plans, prepared by a licensed plumber, showing the
section and layout of the plumbing, to our Building Control Unit [BCU (JTC
Corporation)] for approval prior to the issue of a letter to Water Conservation
Department, Public Utilities Board to assist you in your application for a water
sub-meter.

 

  8.05   Telephone:

 

Apply direct to Singapore Telecommunications Ltd for all connections.

 

  8.06   Automatic Fire Alarm System (Incorporating Heat Detector)

 

Engage a registered electrical consultant/professional engineer to submit two
sets of fire alarm drawings, indicating the exiting fixtures if any, the
proposed modifications of the fire alarm and the layout of machinery, etc to and
in accordance with the requirements of our Building Control Unit; [BCU (JTC
Corporation)]. Please contact our Building Control Unit [BCU (JTC Corporation)]
at The JTC Summit, One-Stop Centre (1st level) 8 Jurong, Town Hall Road
Singapore 609434 direct for further requirements.

 

  8.07   Factory Inspectorate

 

Complete and return direct to Chief Inspector of Factories the attached form,
“Particulars to be submitted by occupiers or intending Occupiers of Factories”.

 

Yours faithfully

 

/s/ Vanessa Loh

 

Vanessa LOH

INDUSTRIAL DEVELOPMENT (HIGH-RISE) DEPARTMENT

INDUSTRIAL PARKS DEVELOPMENT GROUP

JTC CORPORATION

DID : 68833423

FAX : 68855899

EMAIL: vanessaloh@jtc.gov.sg

ENCS:



--------------------------------------------------------------------------------

EQUINIX LETTERHEAD

 

29TH September 2003

 

INDUSTRIAL DEVELOPMENT

  BY HAND

(HIGH-RISE) DEPARTMENT

   

JTC Corporation

   

The JTC Summit

   

8 Jurong Town Hall Road

   

Singapore 609434

   

 

Attn: Vanessa Loh

 

ACCEPTANCE OF OFFER OF TENANCY FOR THE PREMISES AT UNIT #03-01/02/03/04 BLK 20
AYER RAJAH CRESCENT AYER RAJAH CRESCENT AYER RAJAH INSTRUSTRIAL ESTATE SIGAPORE
139964

 

We refer to your letter of offer dated 19th September 2003 for the Tenancy and
hereby confirm our acceptance of all the covenants, terms and conditions of the
Offer.

 

We are currently opting to pay by GIRO, thus we enclosed herewith a cheque for
the amount S$69,875.66 (inclusive of 1 months’ security deposit) as confirmation
of acceptance.

 

/s/ Lee Yoong Kin

--------------------------------------------------------------------------------

Name of authorized signatory: Lee Yoong Kin

Designation: Managing Director

 

for and on behalf of : EQUINIX SINGAPORE PTE LTD

 

in the presence of:

 

/s/ Tan Aye See

 

Name of Witness: Tan Aye See

NRIC No: S1548786J

 

Equinix Singapore Pte Ltd

20 Ayer Rajah Crescent #05-05/08 * Singapore * 139964

phone: 65 6723 8888    fax: 65 6820 2001    website: www.equinix.com